Citation Nr: 0947968	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for herpes 
simplex uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to December 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this rating decision, the RO, in 
pertinent part, granted service connection for 
pseudofolliculitis barbae and herpes simplex uveitis, 
assigning a noncompensable (0 percent) to each disability.  
The claims file was later transferred back to the Reno, 
Nevada RO.  The Veteran filed a timely notice of disagreement 
to these initial ratings assigned.  The RO issued a November 
2007 statement of the case that increased the rating for the 
pseudofolliculitis barbae to 10 percent as of the day of 
service connection.  The Veteran perfected an appeal 
regarding the initial ratings assigned by filing a timely 
substantive appeal.

In addition to these two issues remaining in appellate 
status, claims for increased ratings for bilateral hearing 
loss and a residual scar from left inguinal hernia repair 
were previously in appellate status.  The Veteran's 
representative withdrew these issues from appellate status by 
way of a May 2009 document.  Thus, these two issues are no 
longer on appeal.  See 38 C.F.R. § 20.204.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the Veteran asked for the record to be held open for 
60 days to allow him to submit additional evidence.  The 
Veteran subsequently submitted additional evidence, 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction (AOJ), the RO in this case.  
See 38 C.F.R. § 20.1304.  The 60 day period has passed and 
the claims are ripe for adjudication upon the merits.

At the time of the hearing, the Veteran raised the issue that 
he had reoccurring herpes genital lesions.  Although service 
connected for herpes simplex uveitis, the RO has not 
addressed whether the Veteran has service-connected skin 
lesions.  Based on the separate area of the body involved, 
the Board considers this a service-connection issue.  The RO 
is directed to take all appropriate action regarding this 
raised claim.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence indicates that the service-connected 
pseudofolliculitis barbae is equivalent in severity to 
dermatitis or eczema affecting 20 to 40 percent of exposed 
areas affected; the persuasive evidence does not indicate 
that the disability requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

3.  The persuasive evidence indicates that there is no active 
pathology of herpes simplex uveitis, to include eye symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater, 
for pseudofolliculitis barbae have been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.20, 4.118, Diagnostic Codes 
7800-7806, 7813 (2009).

2.  The criteria for a compensable rating for herpes simplex 
uveitis have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.84a, Diagnostic Codes 6000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The claims on appeal stem from applications for service 
connection.  The Board finds that VA has met these duties 
with regard to the claims adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

The Veteran was issued two March 2006 VCAA notification 
letters.  These notices fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, the Veteran 
was provided notice regarding the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the VCAA letters noted above were 
issued prior to the March 2007 rating decision on appeal, and 
thus, these letters were timely.

The Board notes that this appeal is in connection with the 
Veteran's original claim of entitlement to service 
connection.  Since the issue in this case (entitlement to a 
higher initial rating) is a downstream issue from that of 
service connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.   See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including the reports from an October 2008 
VA eye examination and a January 2009 VA skin examination.  
After review of these examination reports, the Board finds 
that they provide competent, non-speculative evidence 
regarding the current severity of the service-connected 
disabilities on appeal.  Thus, there is no duty to provide 
another examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran otherwise offered sworn oral 
testimony at his hearing, and he submitted additional 
evidence, including photographs, as well. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations: General

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Law and Regulations: Pseudofolliculitis Barbae

The disability is currently rated under Diagnostic Code 7813, 
located in 38 C.F.R. § 4.118.  This code is for 
dermatophytosis, and indicates diagnoses that this code 
contemplates include tinea barbae of the beard area.  The 
code directs that the disability is to be rated under other 
diagnostic codes as disfigurement of the head, face, or neck, 
scars, or dermatitis, depending on the predominant 
disability.  Based on the area affected, the Board will 
outline the pertinent diagnostic codes that contemplate 
ratings for scars and dermatitis of the face.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, 
disfigurement of the head, face, or neck warrants a 10 
percent evaluation if there is one characteristic of 
disfigurement, and a 30 percent evaluation if there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement, and an 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:

Scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) Scar at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) Surface contour of the scar is elevated 
or depressed on palpation; (4) Scar is adherent to underlying 
tissue; (5) Skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); (8) Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Under Diagnostic code 7806, dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is to be rated as noncompensable (0 percent).  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  

The Board is cognizant that the rating criteria for skin 
disabilities were recently amended.  See 73 Fed. Reg. 54,710 
(Oct. 23, 2008).  The Final Rule provided that the amendments 
applied to all applications for benefits received by VA on or 
after October 23, 2008.  The Final Rule further provided that 
a veteran whom VA rated before such date under diagnostic 
codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. 
§ 4.118 may request review under these clarified criteria, 
irrespective of whether his disability has worsened since the 
last review.  In this case, the Board is aware that the RO 
discussed the recent change in regulation in the February 
2009 supplemental statement of the case.  The Board is also 
aware that the RO did not cite the correct regulation change.  
Here, the application was received before October 23, 2008 
and neither the Veteran nor the representative requested 
rating under the amended criteria.  Further, although the 
disability may be rated under the diagnostic codes affected, 
here, the predominant disability is analogous to 
eczema/dermatitis, rated under Diagnostic Code 7806, one of 
the unaffected codes.  For these reasons, the Board finds 
that the amendments do not apply to this appeal. 




Factual Background: Pseudofolliculitis Barbae

The Veteran contended that a 10 percent rating does not 
accurately contemplate the severity of his symptoms.  During 
the Board hearing, the Veteran testified that he had 
extensive lesions and disfigurement at the bottom of his 
neck.  He reported constant itching.  He reported that he 
used ointment, but this did not stop the condition.  He 
stated that he shaved once a week due to the severe pain that 
he experiences when he shaves, with the lesions bleeding.  
The Veteran reported that the pain, on a 1 to 10 scale with 
10 being the worst pain, was a 9 or 10.  The Veteran 
submitted multiple color photographs of the skin disability.

The Veteran underwent a VA general medical examination in 
March 2006.  The examiner wrote that the skin condition began 
in 1997.  The location of the disability was in the beard and 
neck area.  The examiner reported that the Veteran was seen 
for this and treated on multiple occasions with a topical 
cream and a special shaving gel, which helped control the 
condition.

The physical examination revealed several small nodular areas 
in the beard region.  There was no discharge noted, and the 
nodular areas were non-tender to palpation.  Diagnosis was 
chronic skin infection in the facial beard area.

The record contains a June 2007 letter from a private 
physician.  The physician noted that the Veteran was seen in 
dermatology that day.  The physician wrote that the 
pseudofolliculitis barbae involved "at least 5% (more like 
6%)" of the body surface area.  The disability was causing 
"quite a bit of discomfort" and that the Veteran 
demonstrated "mild discomfort" on examination.  The 
physician wrote that he had prescribed a topical steroid to 
treat the disability.

The Veteran underwent a VA skin examination in January 2009.  
The examiner wrote that the Veteran "will have" lesions on 
his neck and chest area, and continued to have "small 
bumps" surrounding his neck and chest wall.  There were no 
systemic symptoms.  The report records that the Veteran was 
treated with a lotion, but that the treatment was not a 
corticosteroid or immunosuppressive.  The percent of exposed 
areas affected was reported as between 20 and 40 percent, but 
less than 5 percent of the total body area.  The examiner 
described the disability as small papular lesions of the 
anterior neck, chin, cheeks, and occipital area.

Analysis: Pseudofolliculitis Barbae

The Board has reviewed the Veteran's testimony, the medical 
examinations of record, and the submitted photographs that 
document the service-connected skin disability.  The Board 
finds that the predominant disability is analogous to 
dermatitis or eczema.  See 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7806, 7813.  Review of the March 2006 VA 
general examination and the June 2007 private physician 
letter reveals that no clinician had provided the percentage 
of the exposed body area affected by the service-connected 
skin disability.  In the January 2009 VA skin examination, 
the examiner addressed this rating criteria, finding that it 
was between 20 and 40 percent.  Based on this evidence, a 30 
percent rating is warranted.  As no previous evidence 
addressed this rating criteria, the Board finds that the 30 
percent rating should apply to the entire period under 
appeal.

Regarding entitlement to a higher rating, the preponderance 
of the evidence is against a finding that disability covers 
more than 40 percent of the entire body or the exposed area, 
and there is no evidence that the disability is treated by 
corticosteroids or other immunosuppressive drugs.  

As to rating the disability under other criteria, none of the 
medical evidence describes the disability as scars or 
involving disfigurement.  The evidence does not show that the 
disability is manifested by visible or palpable tissue loss.  
Regarding whether the disability is manifested by 
characteristics of disfigurement listed under Diagnostic Code 
7800, located in 38 C.F.R. § 4.118, based on the Veteran's 
testimony and the medical evidence, the disability, at most, 
has two characteristics of disfigurement:  Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.), and skin texture abnormal (irregular, atrophic, 
skinny, scaly, etc) in an area exceeding six square inches 
(39 sq. cm.).  Disability with two characteristics of 
disfigurement does not support a rating in excess of 30.  
Pursuant to the provisions of Diagnostic Code 7813 and 38 
C.F.R. § 4.14, separate ratings are not warranted.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There had been no showing by the Veteran that 
pseudofolliculitis barbae causes marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule.  The record 
indicates that the Veteran is working fulltime and there has 
been no contention of work interference or hospitalization.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).  Further, as noted, the 
Veteran is working fulltime; there has been no contention, 
and the record does not other raise the issue, of 
unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009)

Therefore, after consideration of the evidence of record, the 
Board finds that a 30 percent rating for pseudofolliculitis 
barbae is warranted.  The preponderance of the evidence is 
against the claim for a rating in excess of 30 percent.  
Thus, the benefit of the doubt doctrine is not applicable to 
this aspect of the claim, and a claim for a rating in excess 
of 30 percent for pseudofolliculitis barbae is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




Law and Regulations: Herpes Simplex Uveitis

Uveitis is a disease of the eye rated under Diagnostic Code 
6000.  Under the applicable regulation, the disease is to be 
rated, in chronic form, from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combing an additional 
rating of 10 percent during continuance of active pathology.  
The code provides that the minimum rating during active 
pathology is 10 percent.  See 38 C.F.R. § 4.84a (2006).

Recently, this rating criteria has been amended.  Under the 
amended criteria, Diagnostic Code 6000 is now for 
choroidopathy, including uveitis, iritis, cyclitis, and 
choroiditis.  This condition is now to be evaluated under a 
General Rating Formula.  This General Rating Formula provides 
that the disability is to be evaluated on the basis of either 
visual impairment due to the particular condition or on 
incapacitating episodes, whichever results in a higher 
evaluation.

The amended rating criteria was effective December 10, 2008 
and applied to all applications for benefits received by VA 
on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 
10, 2008).  This claim was received before this date.  Thus, 
the Board finds that the amendments do not apply to this 
appeal.

Factual Background: Herpes Simplex Uveitis

The Veteran contends that the noncompensable rating assigned 
to the service-connected herpes simple uveitis does not 
accurately contemplate his symptoms.  At the time of the 
Board hearing, the Veteran reported that he had watering of 
the eyes, redness, and that, in essence, he could see the 
blood vessels of his eyes.  He testified that he believed 
that the disease was going to affect his vision "sooner or 
later."  He also reported taking medication to prevent 
flare-ups of the herpes simplex.

In the March 2006 VA general medical examination report, the 
examiner did not make any current findings of the disability.  
Under diagnosis, the examiner wrote that the Veteran had 
"[h]erpes simplex by history, negative on physical 
examination at this time."

In a June 2007 letter from a physician at a Federal Hospital, 
the physician wrote that the Veteran was "managed" for 
herpes simplex type 2.  He wrote that the Veteran reported 
recurrent herpes simplex, mildly controlled with L-Lysine.  
He did not report any current findings regarding the 
disability, and did not document any current findings.

The Veteran underwent an October 2008 VA eye examination.  
The examiner reported that the Veteran complained that his 
distance vision was "not as good."  Visual acuity testing 
revealed uncorrected right eye vision of far 20/70 and near 
20/20.  Testing revealed left eye uncorrected vision of far 
20/70 and near 20/20.  Corrected vision was 20/20 
bilaterally, both far and near.  Diagnoses included myopia, 
astigmatism, presbyopia, cataracts, pseudoexfoliation, left 
eye retinal nevus, and pinguecula.  The examiner, however, 
found no uveitis of either eye on the current examination.

Analysis: Herpes Simplex Uveitis

The Board finds that a compensable rating for herpes simplex 
uveitis is not warranted.  The Board has carefully considered 
the Veteran's testimony regarding eye symptoms.  Review of 
the record indicates that the Veteran has been diagnosed as 
having eye disabilities.  In addition, to the service-
connected uveitis, service connection has been established 
for cataracts of each eye by way of a December 2008 rating 
decision.  The RO found that the disability was secondary to 
service-connected diabetes mellitus.  Medical evidence of 
record indicates that the Veteran has field vision loss 
associated with this disability.  The disability is assigned 
a 20 percent rating under Diagnostic Code 6080.

As the Veteran's field vision loss is already compensated, 
this can not be a basis of a compensable rating for the 
herpes simplex uveitis.  See 38 C.F.R. § 4.14.  The 
examinations of record do not indicate any current 
symptomatology or indication of an active disease process of 
uveitis.  In addition, the evidence indicates that the 
Veteran has corrected 20/20 vision bilaterally.  38 C.F.R. 
§ 4.75 (2009); 38 C.F.R. § 4.76 (2009).  Although the Veteran 
believes that he will have vision acuity loss in the future, 
this does not substantiate entitlement to a current rating as 
he currently has vision corrected to 20/20.

Thus, on the record of evidence, a noncompensable rating is 
warranted throughout the appeal period as there are no 
current symptoms of this disability and the examinations 
reveal no current presentation of the disability; that is, 
there is no active pathology.  See 38 C.F.R. § 4.31.  A 
schedular compensable rating is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There had been no showing by the Veteran that herpes simplex 
uveitis causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  The record indicates 
that the Veteran is working fulltime and this has been no 
contention of work interference or hospitalization.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).  Further, as noted, the Veteran is working 
fulltime; there has been no contention, and the record does 
not other raise the issue, of unemployability.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009)

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable rating for herpes simplex 
uveitis.  Thus, the benefit of the doubt doctrine is not 
applicable, and a claim for a compensable rating for herpes 
simplex uveitis is denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to an initial 30 percent rating, but no greater, 
for pseudofolliculitis barbae is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to an initial compensable rating for herpes 
simplex uveitis is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


